People v Santiago (2018 NY Slip Op 06490)





People v Santiago


2018 NY Slip Op 06490


Decided on October 2, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 2, 2018

Renwick, J.P., Gische, Kahn, Kern, Moulton, JJ.


7204 2243/13

[*1]The People of the State of New York, Respondent,
vGabriel Santiago, Defendant-Appellant.


Christina A. Swarns, Office of the Appellate Defender, New York (Benjamin S. Beller of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Sylvia Wertheimer of counsel), for respondent.

Judgment, Supreme Court, New York County (James M. Burke, J.), rendered January 28, 2015, as amended February 17, 2015, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony drug offender previously convicted of a violent felony offense, to a term of six years, unanimously affirmed.
The court properly denied defendant's suppression motion. There is no basis for disturbing the court's credibility determinations (see People v Prochilo , 41 NY2d 759, 761 [1977]). During a lawful traffic stop, the police saw defendant place in his waistband a clear sandwich bag containing four smaller plastic bags of a white substance. Based on his training and experience, an officer reasonably believed that the four smaller bags contained cocaine. At this point, the officers had probable cause to arrest defendant. Bags of white powder have long been recognized as indicative of the presence of drugs (see e.g . People v Ricciardi,  149 AD2d 742 [2d Dept 1989]), and the fact that some white powdery substances are legal does not undermine probable cause (see generally Brinegar v United States , 338 U.S. 160, 175 [1949]; People v Bigelow , 66 NY2d 417, 423 [1985]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 2, 2018
CLERK